Citation Nr: 1712626	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-31 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right ring finger amputation and residuals of a crush injury of the right hand.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected right ring finger amputation and residuals of a crush injury of the right hand.


REPRESENTATION

Appellant represented by:	Alexandra Muolo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty training status from November 1984 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned in February 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder is due to his service-connected right ring finger amputation and residuals of a crush injury of the right hand.

CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right ring finger amputation and residuals of a crush injury of the right hand.

Service treatment records reveal that the Veteran suffered a severe crush injury of the right ring and small fingers.  It was noted that the Veteran's right hand was crushed by the hatch of an armored personnel carrier while on active duty training.  The Veteran was found unfit for service due to the injuries sustained.

Upon examination in April 1986 the Veteran's nervous system was noted to be normal.

On a medical questionnaire, dated in October 2015, the Veteran's provider reported diagnoses of stroke, major depressive disorder, and "cannabis, cocaine, and alcohol in remission." 

In a statement dated in January 2017 a relative of the Veteran reported that the Veteran was different after he returned home from service.  He lost interest in sports and being with some of his friends and family members.  He did not participate in family functions that were important to him prior to his accident.  He appeared depressed and restless.  He was sad, angry, and sometimes snapped at the littlest thing.  

In a statement dated in January 2017, the Veteran's VA provider reported that the Veteran has the clinical diagnosis of major depressive disorder as well as sleep disorder (insomnia, nightmare disorder).  The provider noted that the Veteran was also diagnosed with alcohol use disorder, cocaine use disorder and cannabis use disorder all in continuous remission since approximately June 2014.  Since intake his symptoms of depression and his sleep disorder remained current issues.  The provider reported that these symptoms apparently have been present since the Veteran's traumatic hand injury in 1985.  The Veteran's injury was recounted and the Veteran was noted to get more "down/depressed" as the years went on from the injury.  The Veteran was noted to re-experience the trauma to his hand, with resultant anxiety and depression.  The provider noted that the Veteran did not like to hear doors slam and rarely got in and out of cars (avoidance of doors, reminding him of his crush injury).  The provider concluded that the Veteran's major depressive disorder (with sleep disorder) likely resulted from a right hand crush injury in 1985.  

The Board finds that service connection for major depressive disorder, as secondary to service connected right ring finger amputation and residuals of a crush injury of the right hand, is warranted.  The Veteran is currently diagnosed with major depressive disorder.  The Veteran is currently in receipt of service-connected benefits for right ring finger amputation and residuals of a crush injury of the right hand.  A VA provider has rendered the opinion that the Veteran's major depressive disorder likely resulted from the right hand crush injury in 1985.  As such, service connection for major depressive disorder, as secondary right ring finger amputation and residuals of a crush injury of the right hand, is granted.


ORDER

Service connection for major depressive disorder as secondary to service-connected right ring finger amputation and residuals of a crush injury of the right hand is granted.


REMAND

At the hearing before the undersigned the Veteran reported that his sleep disability was insomnia.  It is unclear whether the Veteran has a separate sleep disability or whether his sleep disability is a symptom or manifestation of the now service-connected major depressive disorder.  As such, the Board finds that the Veteran must be afforded a VA medical examination with regard to whether he has a separate sleep disability caused by or aggravated by service, or due to or aggravated by his service-connected major depressive disorder, right ring finger amputation, and/or residuals of a crush injury of the right hand.  38 C.F.R. § 3.159 (c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran reported at the hearing before the undersigned that he first sought treatment from VA in 2011.  In addition, notes associated with the claims file in July and August 2015 as well as treatment notes submitted by the Veteran indicate that he receives treatment from VA.  However, complete VA treatment records regarding the Veteran have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

At the hearing before the undersigned the Veteran's representative reported that the Veteran was receiving Social Security disability benefits and that the Social Security Administration found the Veteran totally disabled for his depression and insomnia in 2015.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete Social Security Administration (SSA) records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Take all appropriate action to obtain from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any sleep disability found to be present.  The claims folder should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Does the Veteran have a separately diagnosed sleep disorder or is the sleep disturbance a manifestation or symptom of his service-connected major depressive disorder?  

(b)  If there is a separately diagnosed sleep disorder, is it at least as likely that it had its onset during service or is otherwise related to service?  

(c)  If not incurred in or related to service, is it at least as likely as not that a separately diagnosed sleep disorder is caused by or aggravated by the Veteran's service-connected major depressive disorder, right ring finger amputation, and/or residuals of a crush injury of the right hand.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


